

115 HR 1326 IH: Department of Defense Overhead Cost Savings and Transparency Act
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1326IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Schrader (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to submit to Congress a certain study by the Defense Business
			 Board regarding potential cost savings in the Department of Defense and to
			 provide for expedited consideration of legislation to implement such cost
			 savings.
	
 1.Short titleThis Act may be cited as the Department of Defense Overhead Cost Savings and Transparency Act. 2.Submission of report (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees the covered study and any supporting information used by the Defense Business Board to conduct such study.
 (b)Public releasePursuant to section 122a of title 10, United States Code, the Secretary shall ensure that the covered study is made publicly available.
 (c)DefinitionsIn this section: (1)The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
 (2)The term covered study means the study conducted by the Defense Business Board titled Transforming Department of Defense’s Core Business Processes for Revolutionary Change. 3.Expedited consideration of legislation to implement study (a)Qualifying legislation definedIn this section, the term qualifying legislation means a bill or joint resolution of the House of Representatives or the Senate—
 (1)that is introduced by the Chairman or ranking member of the Committee on Armed Services of the House of Representatives, the Chairman or ranking member of the Committee on Armed Services of the Senate, the Majority Leader of the House of Representatives, the Minority Leader of the House of Representatives, the Majority Leader of the Senate, or the Minority Leader of the Senate;
 (2)the title of which is as follows: To implement cost savings in the Department of Defense as identified by the Defense Business Board.; and (3)consists solely of the following provisions:
 (A)Provisions that allow for a short title, findings, or other text that does not affect the authority or responsibility of the President or a department or agency of the Federal Government.
 (B)Provisions that implement not less than 80 percent of the cost savings in the Department of Defense as identified by the Defense Business Board in the study titled Transforming Department of Defense’s Core Business Processes for Revolutionary Change and submitted to Congress pursuant to section 2.
					(b)Consideration
 (1)Committee referralQualifying legislation that is introduced in the House of Representatives shall be referred to the Committee on Armed Services of the House of Representatives. Qualifying legislation introduced in the Senate shall be referred to the Committee on Armed Services of the Senate.
 (2)Reporting and dischargeIf the committee to which qualifying legislation is referred has not reported the qualifying legislation within 10 session days after the date of referral of the legislation, the committee shall be discharged from further consideration of the legislation, and the qualifying legislation shall be placed on the appropriate calendar of the House involved.
 (3)ConsiderationOn or after the third day after the date on which the committee to which qualifying legislation is referred has reported, or has been discharged under paragraph (2) from further consideration of, such legislation, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the qualifying legislation. A Member may make the motion only on the day after the calendar day on which the Member announces to the House concerned the Member's intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the qualifying legislation was referred. All points of order against the qualifying legislation (and against consideration of the qualifying legislation) are waived. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the qualifying legislation is agreed to, the respective House shall immediately proceed to consideration of the qualifying legislation without intervening motion, order, or other business, and the qualifying legislation shall remain the unfinished business of the respective House until disposed of.
 (4)DebateDebate on qualifying legislation, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 20 hours, which shall be divided equally between, and controlled by, the Majority Leader and the Minority Leader or their designees. A motion to further limit debate is in order and not debatable. The only amendments to the qualifying legislation that are in order are amendments that seek to ensure the qualifying legislation meets the criteria under subsection (a)(3). A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the qualifying legislation is not in order. A motion to reconsider the vote by which the qualifying legislation is agreed to or disagreed to is not in order.
 (5)Vote on passageImmediately following the conclusion of the debate on the qualifying legislation and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the qualifying legislation shall occur.
 (6)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to qualifying legislation shall be decided without debate.
				(c)Consideration by other House
 (1)In generalIf, before the passage by one House of qualifying legislation of that House, that House receives from the other House qualifying legislation, then the following procedures shall apply:
 (A)The qualifying legislation of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of final passage as provided in subparagraph (B)(ii).
 (B)With respect to any qualifying legislation of the House receiving the qualifying legislation— (i)the procedure in that House shall be the same as if no qualifying legislation had been received from the other House; but
 (ii)the vote on final passage shall be on the qualifying legislation of the other House. (2)DispositionUpon disposition of the qualifying legislation received from the other House, it shall no longer be in order to consider the qualifying legislation that originated in the receiving House.
 (d)Rules of the Senate and House of RepresentativesThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of qualifying legislation described in subsection (a)(1), and supersedes other rules only to the extent that this section is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
				